788 N.W.2d 669 (2010)
Ronald THORNE, a legally incapacitated person, by Margaret Ann WILSON, Guardian and Conservator, Plaintiff-Appellant, and
Blue Cross Blue Shield, Intervening Plaintiff,
v.
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., d/b/a Farmer Jack, Defendant-Appellee.
Docket No. 140933. COA No. 281906.
Supreme Court of Michigan.
October 1, 2010.

Order
On order of the Court, the application for leave to appeal the March 4, 2010 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.
The Michigan Association for Justice and the Michigan Defense Trial Counsel, Inc. are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.
MARKMAN, J. (concurring).
I concur in the Court's order that oral argument be heard on the application in this case. I write separately only to request that the parties address, at least, the following issues: (1) specifically, the means by which to distinguish under these facts between an ordinary negligence and a premises liability claim, see James v. Alberts, 464 Mich. 12, 626 N.W.2d 158 (2001); and (2) specifically, whether, and in what manner, the "open and obvious" doctrine operates in the context of each of these claims.
CORRIGAN, J., joins the statement of MARKMAN, J.